TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 10, 2022



                                       NO. 03-20-00569-CV


                       Ashley Szymonek and Paul Szymonek, Appellants

                                                  v.

               Arturo Guzman and The Law Office of Art Guzman, Appellees




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on November 3, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.